DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II, claims 16, 18-23, 25-28, 30, 31, 33, 34, 37, and 39, species (5) (said detecting molecules are amino acid detecting molecules, see claims 18, 19, 25, and 26), species (9) (said detecting molecules are provided in a mixture, see claims 21, 22, and 28), and at least three biomarker proteins which are Calcium-activated chloride channel regulator 4 (CLCA4), Oviduct-specific glycoprotein (OVGP1) and S100 calcium binding protein Al4 (S100A14) in the reply filed on October 31, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Since claim 20 is dependent on claim 18 and claims 21, 22, and 28 are identical, claims 16, 18, 19, 21, 23, 25, 26, 28, 30, 31, 33, 34, 37, and 39 will be examined. 

Claim Objections
Claim 16 is objected to because of the following informalities: (1) no period should appear after the label of each step, e.g.,  “a.” should be --a)--; (2) “the level of expression” should be “the expression levels”; (3) “protein/s” should be “proteins”; and (4) “said biomarker protein/s” should be “said proteins”. 
Claim 18 is objected to because of the following informality: “amino acid detecting molecules and nucleic acid detecting molecules, or any combinations thereof” should “amino acid detecting molecules, nucleic acid detecting molecules, and any combinations thereof”
Claim 19 or 26 is objected to because of the following informalities: (1) no period should appear after the label of each step, e.g.,  “a.” should be --a)--; (2) “at least one labeled or tagged CLCA4, OVGP1, S100A14, SPRR3, RNASE3, SERPINBS, CLUAP1, CEACAMS and ENPP3 protein/s or any fragment/s, peptide/s or mixture/s thereof” should be “at least one of labeled or tagged CLCA4 protein, OVGP1 protein, S100A14 protein, SPRR3 protein, RNASE3 protein, SERPINBS protein, CLUAP1 protein, CEACAM5 protein and ENPP3 protein, their fragments thereof, and mixtures thereof”; (3) “at least one antibody specific for said at least one of said biomarker protein/s” should be “at least one antibody specific for said one of said proteins” protein”; and (4) “at least one peptide aptamer/s specific for said at least one biomarker protein/s” should be “at least one peptide aptamer specific for said one of said protein”. 
Claim 23 is objected to because of the following informalities: (1) no period should appear after the label of each step, e.g.,  “a.” should be --a)--; (2) “at least one detecting molecule specific for determining the level of expression” should be “ more than one detecting molecules specific for determining the expression levels”; (3) “said detecting molecule/s” should be “said detecting molecules”; (4) “said biomarker proteins” should be “said proteins”; and (5) “pre-determined calibration curve/s or predetermined standard/s providing standard expression values of said at least one biomarker/s” should be “pre-determined calibration curves or predetermined standards providing standard expression values of said at least one of said proteins”. 
Claim 25 is objected to because of the following informality: “amino acid detecting molecule/s, nucleic acid detecting molecule/s, and any combinations thereof” should be “amino acid detecting molecules, nucleic acid detecting molecules, and any combinations thereof”. 
Claim 28 is objected to because of the following informality: “said detecting molecule/s” should be “said detecting molecules”. 
Claim 30 is objected to because of the following informalities: (1) no period should appear after the label of each step, e.g.,  “a.” should be --a)--; (2) “biomarker protein/s” in item a) should be “proteins”; (3) “ENPP3 is” in item b) should be “ENPP3 proteins is”; and (4) “said biomarker protein/s” in item b) should be “said proteins”. 
Claim 37 is objected to because of the following informality: “said sample is a body fluid sample, optionally, said sample is microvesicles prepared from said body fluid” should be “said sample is a body fluid sample or microvesicles prepared from said body fluid”. 
Claim 39 is objected to because of the following informality: “said body fluid is at least one of uterine lavage fluid (UtLF) and plasma, optionally, wherein said sample comprises microvesicles isolated from UtLF” should be “said body fluid is at least one of uterine lavage fluid (UtLF) and plasma or said body fluid prepared for said microvesicles is UtLF”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 16, 18, 19, 21, 23, 25, 26, 28, 30, 31, 33, 34, 37, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is referred to the interim guidelines on written description published on December 21, 1999 in the Federal Register at Volume 64, Number 244, pp.71427-71440.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed”. Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.
The specification provides adequate written description for a composition comprising CLCA4 protein, OVGP1 protein and S100A14 protein or a composition comprising an antibody for CLCA4 protein, an antibody for OVGP1 protein and an antibody for S100A14 protein (see paragraphs [0208], [0213], [0217], and [0227] of US 2020/0033351 A1, which is US Publication of this instant case). However, the specification fails to adequately describe a diagnostic composition comprising only one detecting molecule or a combination or a mixture comprising only two detecting molecules specific for determining expression levels of CLCA4 protein, OVGP1 protein and S100A14 protein wherein each of said detecting molecules is specific for one of said proteins as recited in claims 16, 18, 19, and 21 and a kit comprising only one detecting molecule specific for determining expression levels of CLCA4 protein, OVGP1 protein and S100A14 protein in a biological sample wherein each of said detecting molecules is specific for one of said proteins as recited in claims 23, 25, 26, 28, 30, 31, 33, 34, 37, and 39. The claimed inventions as a whole are not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics (as it relates to the claimed inventions as a whole) such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).
In this instant case, the composition recited in claim 16 is read as a diagnostic composition comprising only one detecting molecule or a combination or a mixture comprising only two detecting molecules specific for determining expression levels of CLCA4 protein, OVGP1 protein and S100A14 protein wherein each of said detecting molecules is specific for one of said proteins and the kit recited in claim 23 is read as a kit comprising only one detecting molecule specific for determining expression levels of CLCA4 protein, OVGP1 protein and S100A14 protein in a biological sample wherein each of said detecting molecules is specific for one of said proteins. Although the specification adequately describes a composition comprising CLCA4 protein, OVGP1 protein and S100A14 protein or a composition comprising an antibody for CLCA4 protein, an antibody for OVGP1 protein and an antibody for S100A14 protein (see paragraphs [0208], [0213], [0217], and [0227] of US 2020/0033351 A1, which is US Publication of this instant case), the specification does not adequately describe a diagnostic composition comprising only one detecting molecule or a combination or a mixture comprising only two detecting molecules specific for determining expression levels of CLCA4 protein, OVGP1 protein and S100A14 protein wherein each of said detecting molecules is specific for one of said proteins as recited in claims 16, 18, 19, and 21 and a kit comprising only one detecting molecule specific for determining expression levels of CLCA4 protein, OVGP1 protein and S100A14 protein in a biological sample wherein each of said detecting molecules is specific for one of said proteins as recited in claims 23, 25, 26, 28, 30, 31, 33, 34, 37, and 39. Therefore, claims 16, 18, 19, 21, 23, 25, 26, 28, 30, 31, 33, 34, 37, and 39 encompass numerous unknown and unidentified detecting molecules specific for determining expression levels of CLCA4 protein, OVGP1 protein and S100A14 protein that miss from the disclosure.  For example, although it is known that antibodies for each of CLCA4 protein, OVGP1 protein and S100A14 protein are commercially available, nowhere in the specification and no available art describe a detecting molecule such as an antibody which can detect each of CLCA4 protein, OVGP1 protein and S100A14 protein. Thus, these unknown and unidentified detecting molecules such as unknown and unidentified antibodies are not described in the specification. Furthermore, although the specification describes that “the term ‘aptamer’ or ‘specific aptamers’ denotes single-stranded nucleic acid (DNA or RNA) molecules which specifically recognizes and binds to a target molecule. The aptamers according to the invention may fold into a defined tertiary structure and can bind a specific target molecule with high specificities and affinities. Aptamers are usually obtained by selection from a large random sequence library, using methods well known in the art, such as SELEX and/or Molinex. In various embodiments, aptamers may include single-stranded, partially single-stranded, partially double-stranded or double-stranded nucleic acid sequences; sequences comprising nucleotides, ribonucleotides, deoxyribonucleotides, nucleotide analogs, modified nucleotides and nucleotides comprising backbone modifications, branch points and non-nucleotide residues, groups or bridges; synthetic RNA, DNA and chimeric nucleotides, hybrids, duplexes, heteroduplexes; and any ribonucleotide, deoxyribonucleotide or chimeric counterpart thereof and/or corresponding complementary sequence. In certain specific embodiments, aptamers used by the invention are composed of deoxyribonucleotides. According to the present invention and as appreciated in the art, the recognition between the aptamer and the antigen is specific and may be detected by the appearance of a detectable signal by using a colorimetric sensor or a fluorimetric/lumination sensor, radioactive sensor, or any appropriate means” (see paragraph [0237] of US 2020/0033351 A1, which is US Publication of this instant case), nowhere in the specification describes a peptide aptamer which can serve as an amino acid detecting molecule specific for determining the expression level of one of CLCA4 protein, OVGP1 protein and S100A14 protein as recited in claims 19 and 26 such that these unknown and unidentified peptide aptamers miss from the disclosure. Therefore, the general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
With limited disclosure provided by the specification, the skilled artisan cannot envision all unknown and unidentified detecting molecules recited in claims 16, 18, 19, 21, 23, 25, 26, 28, 30, 31, 33, 34, 37, and 39 and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of identifying it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai  Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by 
Maritschnegg et al., (Journal of Clinical Oncology, 36, 4293-4300, 2015). 
	Regarding claims 16, 18, and 21, since the specification teaches that uterine lavage fluid from human ovarian cancer patients contains CLCA4 protein, OVGP1 protein and S100A14 protein (see Examples 1-3 and Tables 4 and 5) and Maritschnegg et al., teach uterine lavage fluid from human ovarian cancer patients (see abstract and page 4294), the uterine lavage fluid taught by Maritschnegg et al., must contain CLCA4 protein, OVGP1 protein and S100A14 protein. Thus, Maritschnegg et al., disclose a diagnostic composition (ie., uterine lavage fluid from human ovarian cancer patients) comprising a combination or a mixture of plurality of detecting molecules (ie., CLCA4 protein, OVGP1 protein and S100A14 protein) specific for determining expression levels of CLCA4, OVGP1 and S100A14 proteins wherein each of said detecting molecules is specific for one of said proteins as recited in claim 16 wherein said detecting molecules are amino acid detecting molecules as recited in claim 18 and said detecting molecules are provided in a mixture (ie., the uterine lavage fluid) as recited in claim 21. 
	Therefore, Maritschnegg et al., teach all limitations recited in claims 16, 18, and 21. 
Conclusion
15.	No claim is allowed. 
16.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 18, 2022